--------------------------------------------------------------------------------

EXHIBIT 10.37
 
NUTRACEA
2010 EQUITY INCENTIVE PLAN


NOTICE OF STOCK OPTION GRANT
 
Name:
[NAME OF EXECUTIVE OFFICER]
     
Address:
         

 
You (the “Participant”) have been granted an option to purchase Common Stock of
the Company, subject to the terms and conditions of this Notice of Stock Option
Grant (the “Notice”), the 2010 Equity Incentive Plan, as amended from time to
time (the “Plan”), the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, and the Employment Agreement (as may be amended from time to
time, the “Employment Agreement”) dated _______________ between the Company and
Participant (but solely to the extent the Employment Agreement relates to the
Option), as follows. Unless otherwise defined in this Notice, the terms defined
in the Plan shall have the same meanings in this Notice.
 

 
Grant Number:
                 
Date of Grant:
                 
Vesting Commencement Date:
                 
Exercise Price per Share:
                 
Total Number of Shares:
                 
Total Exercise Price:
     

 

 
Type of Option:
    Non-Qualified Stock Option                      
Incentive Stock Option
 

 

 
Expiration Date:
                 
Post-Termination Exercise Period:
Termination for Cause = Termination Date
     
Termination without Cause = 90 Days
     
Disability = 12 months
     
Death = 12 months
 

 
Vesting Schedule:


Subject to the limitations set forth in this Notice, the Plan and the Option
Agreement, the Option will vest and may be exercised, in whole or in part, in
accordance with the following schedule:
 
 
 

--------------------------------------------------------------------------------

 
 
You acknowledge receipt of a copy of the Plan and the Option Agreement, and
represent that you are familiar with the terms and provisions thereof, and
hereby accept the Option subject to all of the terms and provisions hereof. You
understand that your employment or consulting relationship, or service with the
Company is for an unspecified duration and can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Option Award Agreement
or the Plan changes the at-will nature of that relationship. You acknowledge
that the vesting of shares pursuant to this Notice is earned only by your
continuing service as an Employee or Consultant of the Company.


PARTICIPANT:
 
NUTRACEA
     
Signature: 
    By:   
Print Name:
   
Its:
 
Date:
   
Date:
 

 
 
 

--------------------------------------------------------------------------------

 
 
NUTRACEA
STOCK OPTION AWARD AGREEMENT
2010 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, or in the Notice of Grant, the terms defined in
the Company’s 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (the “Agreement”).


Participant has been granted an option to purchase Shares (the “Option”).  The
Option is subject to the terms and conditions of the Plan, the Notice of Stock
Option Grant (“Notice of Grant”) and this Agreement.
 
1.         Vesting Rights. Subject to the applicable provisions of the Plan and
this Agreement, this Option may be exercised, in whole or in part, in accordance
with the schedule set forth in the Notice of Grant.
 
2.         Termination Period.
 
(a)       General Rule. Except as provided below, and subject to the Plan, this
Option may be exercised for 3 months after Termination of Participant. In no
event shall this Option be exercised later than the Term/Expiration Date set
forth in the Notice of Grant.
 
(b)      Death. Upon the Termination of Participant by reason of his or her
death, or if a Participant dies within three months of the Termination Date,
this Option may be exercised for twelve months after the Termination Date,
provided that in no event shall this Option be exercised later than the
Term/Expiration Date set forth in the Notice of Grant.
 
(c)      Disability. Upon the Termination of Participant by reason of his or her
Disability, this Option may be exercised for twelve months after the Termination
Date, provided that in no event shall this Option be exercised later than the
Term/Expiration Date set forth in the Notice of Grant.
 
(d)      Cause. Upon the Termination of Participant for Cause, the Option shall
expire on such date of Participant’s Termination Date.
 
3.         Grant of Option. The Participant named in the Notice of Grant has
been granted an Option for the number of Shares set forth in the Notice of Grant
at the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”). In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonqualified Stock Option (“NQSO”).
 
4.         Exercise of Option.
 
(a)      Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of
Participant’s death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Stock Option Grant and this Agreement.
 
(b)      Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      Compliance.  No Shares shall be issued pursuant to the exercise of this
Option unless such issuance and exercise complies with all relevant provisions
of law and the requirements of any stock exchange or quotation service upon
which the Shares are then listed. Assuming such compliance, for income tax
purposes the Exercised Shares shall be considered transferred to the Participant
on the date the Option is exercised with respect to such Exercised Shares.
 
5.         Method of Payment. Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Participant:
 
(a)      cash; or
 
(b)      check; or
 
(c)      other method authorized by the Company.
 
6.         Non-Transferability of Option. This Option may not be transferred in
any manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.
 
7.         Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.
 
8.         U.S. Tax Consequences. For Participants subject to U.S. income tax,
some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. All other Participants should consult a tax
advisor for tax consequences relating to this Option in their respective
jurisdiction. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)      Exercising the Option.
 
(1)     Nonqualified Stock Option. The Participant may incur regular federal
income tax liability upon exercise of a NQSO. The Participant will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price. If the Participant is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Participant and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
 
(2)     Incentive Stock Option. If this Option qualifies as an ISO, the
Participant will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the aggregate Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Participant to alternative minimum tax in the year
of exercise.
 
(b)      Disposition of Shares.
 
(1)     NQSO. If the Participant holds NQSO Shares for at least one year, any
gain realized on disposition of the Shares will be treated as long-term capital
gain for federal income tax purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
(2)     ISO. If the Participant holds ISO Shares for at least one year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Participant disposes of ISO Shares within one year after
exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.
 
(c)       Notice of Disqualifying Disposition of ISO Shares. If the Participant
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one year
after the exercise date, the Participant shall immediately notify the Company in
writing of such disposition. The Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to the Participant.
 
(d)      Possible Effect of Section 409A of the Code. Section 409A of the Code
applies to arrangements that provide for the deferral of compensation.
Generally, a stock option granted with an exercise price per share of not less
than the “fair market value” (determined in a manner consistent with Section
409A of the Code and the regulations and other guidance promulgated thereunder)
per share on the date of grant of the stock option and with no other feature
providing for the deferral of compensation will not be subject to Section 409A
of the Code. However, if the exercise price of the stock option is less than
such “fair market value” or the stock option has another feature for the
deferral of compensation, then if the stock option is not administered within
the parameters established under Section 409A the optionholder will be subject
to additional taxes. Also, the amount deemed to be deferred compensation under
Section 409A of the Code will be subject to ordinary income and employment taxes
(in this respect the IRS has not yet indicated how it will calculate the amount
of deferred compensation subject to tax and the timing and frequency of
taxation, but it seems likely that the income will be measured and taxes imposed
at least on the vesting dates of the stock option). If Section 409A of the Code
does apply to this Option, then special rules apply to the timing of making and
effecting certain amendments of this Option with respect to distribution of any
deferred compensation.
 
9.         Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Notice of Grant, the Employment Agreement and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This agreement is
governed by California law except for that body of law pertaining to conflict of
laws.
 
10.        No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.
 
11.        Investment Representations.  In connection with the issuance of the
Option, the Participant specifically represents to the Company as follows:
 
(a)       The Participant is aware of the Company's business affairs and
financial condition, and has acquired information about the Company sufficient
to reach an informed and knowledgeable decision to acquire this Option.  The
holder is acquiring this Option for its own account for investment purposes only
and not with a view to, or for the resale in connection with, any distribution
thereof.
 
(b)      The Participant understands that this Option has not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
Participant’s investment intent as expressed herein.
 
(c)       The Participant further understands that this Option must be held
indefinitely unless subsequently registered under the Securities Act and
qualified under any applicable state securities laws, or unless exemptions from
registration and qualification are otherwise available.
 
 
 

--------------------------------------------------------------------------------

 
 
By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.
 
 
 

--------------------------------------------------------------------------------

 

No. ___
NUTRACEA


2010 EQUITY INCENTIVE PLAN


STOCK OPTION EXERCISE AGREEMENT


This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of , ___(the “Effective Date”) by and between NutraCea, a
California corporation (the “Company”), and the purchaser named below (the
“Purchaser”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Company’s 2010 Equity Incentive Plan (the “Plan”).


Purchaser:
               
Social Security Number:
         
Address
                     
Total Number of Shares
               
Exercise Price Per Share
         
Type of Stock Option
   

 
(Check one):
o Incentive Stock Option
 
o Nonqualified Stock Option



1.             EXERCISE OF OPTION.


1.1           Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, at the Exercise
Price Per Share set forth above (the “Exercise Price”). As used in this Exercise
Agreement, the term “Shares” refers to the Shares purchased under this Exercise
Agreement and includes all securities received (i) in replacement of the Shares,
(ii) as a result of stock dividends or stock splits with respect to the Shares,
and (iii) all securities received in replacement of the Shares in a merger,
recapitalization, reorganization or similar corporate transaction.


1.2           Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:



   
 
 



Purchaser desires to take title to the Shares as follows:
 

 
o
 Individual, as separate property

 

 
o
 Husband and wife, as community property

 

 
o
 Joint Tenants

 

 
o Other; please specify:   
 

 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):

        o  
in cash (by check) in the amount of $________, receipt of which is acknowledged
by the Company;
          o  
through a “broker-assisted” or “same day sale” program, commitment from the
Purchaser or Authorized Transferee and an NASD Dealer meeting the requirements
set forth by the Company.
       



2.            DELIVERY.


2.1           Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement and (ii) the Exercise Price and payment or other
provision for any applicable tax obligations.


2.2           Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under Section
2.1, the Company will issue a duly executed stock certificate evidencing the
Shares in the name of Purchaser.


3.            REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents
and warrants to the Company that:


3.1           Agrees to Terms of the Plan. Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.


3.2           Access to Information. Purchaser has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser has had
ample opportunity to ask questions of the Company’s representatives concerning
such matters and this investment.


3.3           Understanding of Risks. Purchaser [has received and reviewed the
Form S-8 prospectus for the Plan and the Shares and] is fully aware of: (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the qualifications and backgrounds of the management of
the Company; and (iv) the tax consequences of investment in the Shares.
Purchaser is capable of evaluating the merits and risks of this investment, has
the ability to protect Purchaser’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.


4.            COMPLIANCE WITH SECURITIES LAWS. Purchaser understands and
acknowledges that the exercise of any rights to purchase any Shares is expressly
conditioned upon compliance with the Securities Act and all applicable state
securities laws. Purchaser agrees to cooperate with the Company to ensure
compliance with such laws.


5.            RESTRICTED SECURITIES.


5.1           No Transfer Unless Registered or Exempt. Purchaser understands
that Purchaser may not transfer any Shares except when such Shares are
registered under the Securities Act or qualified under applicable state
securities laws or unless, in the opinion of counsel to the Company, exemptions
from such registration and qualification requirements are available. Purchaser
understands that only the Company may file a registration statement with the SEC
and that the Company is under no obligation to do so with respect to the Shares,
and may withdraw any such registration statement at any time after filing.
Purchaser has also been advised that exemptions from registration and
qualification may not be available or may not permit Purchaser to transfer all
or any of the Shares in the amounts or at the times proposed by Purchaser.
 
 
 

--------------------------------------------------------------------------------

 

 
5.2           SEC Rule 144. If Purchaser is an “affiliate” for purposes of Rule
144 promulgated under the Securities Act, then in addition, Purchaser has been
advised that Rule 144 requires that the Shares be held for a minimum of six (6)
months, and in certain cases one year, after they have been purchased and paid
for (within the meaning of Rule 144). Purchaser understands that Rule 144 may
indefinitely restrict transfer of the Shares so long as Purchaser remains an
“affiliate” of the Company or if “current public information” about the Company
(as defined in Rule 144) is not publicly available.


6.            RIGHTS AS A STOCKHOLDER. Subject to the terms and conditions of
this Exercise Agreement, Purchaser will have all of the rights of a stockholder
of the Company with respect to the Shares from and after the date that Shares
are issued to Purchaser until such time as Purchaser disposes of the Shares.


7.            RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.


7.1           Legends. Purchaser understands and agrees that the Company will
place any legends that may be required by state or U.S. Federal securities laws,
the Company’s Articles of Incorporation or Bylaws, any other agreement between
Purchaser and the Company or, subject to the assent of the Company, any
agreement between Purchaser and any third party.


7.2           Stop-Transfer Instructions. Purchaser agrees that, to ensure
compliance with any restrictions imposed by this Exercise Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


7.3           Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Agreement or (ii) to treat
as owner of such Shares, or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.


8.            TAX CONSEQUENCES. PURCHASER UNDERSTANDS AND REPRESENTS: (i) THAT
PURCHASER HAS REVIEWED THE PROSPECTUS PREPARED FOR THE PLAN AND CONSULTED
PURCHASER’S PERSONAL TAX ADVISER IN CONNECTION WITH THE PURCHASE OR DISPOSITION
OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE DATE THE PLAN WAS ADOPTED
BY THE BOARD OF SOME OF THE U.S. FEDERAL TAX CONSEQUENCES OF EXERCISE OF THE
OPTION AND DISPOSITION OF THE SHARES. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PURCHASER SHOULD CONSULT
THE PROSPECTUS AND PURCHASER’S PERSONAL TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.


8.1           Exercise of Incentive Stock Option. If the Option qualifies as an
ISO, there will be no regular U.S. Federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as a
tax preference item for U.S. Federal alternative minimum tax purposes and may
subject Purchaser to the alternative minimum tax in the year of exercise.


8.2           Exercise of Nonqualified Stock Option. If the Option does not
qualify as an ISO, there may be a regular U.S. Federal income tax liability upon
the exercise of the Option. Purchaser will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Purchaser is or was an employee of the Company, the Company
may be required to withhold from Purchaser’s compensation or collect from
Purchaser and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3           Disposition of Shares. The following tax consequences may apply
upon disposition of the Shares.


(a)           Incentive Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an ISO and are disposed of more than two (2) years after the Date of
Grant, any gain realized on disposition of the Shares will be treated as long
term capital gain for federal income tax purposes. If Shares purchased under an
ISO are disposed of within the applicable one (1) year or two (2) year period,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the excess, if any, of the
Fair Market Value of the Shares on the date of exercise over the Exercise Price.


(b)           Nonqualified Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.


(c)           Withholding. The Company may be required to withhold from the
Purchaser’s compensation or collect from the Purchaser and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.


9.             COMPLIANCE WITH LAWS AND REGULATIONS. The issuance and transfer
of the Shares will be subject to and conditioned upon compliance by the Company
and Purchaser with all applicable state and federal laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which the Company’s Common Stock may be listed or quoted at the time
of such issuance or transfer.


10.           SUCCESSORS AND ASSIGNS. The Company may assign any of its rights
under this Exercise Agreement. No other party to this Exercise Agreement may
assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Exercise Agreement, except with the prior written consent
of the Company. This Exercise Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Agreement will be
binding upon Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.


11.           GOVERNING LAW. This Exercise Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to that body of laws pertaining to conflict of laws.


12.           NOTICES. Any and all notices required or permitted to be given to
a party pursuant to the provisions of this Exercise Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Exercise Agreement on the earliest of the following: (i) at the time of
personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iii) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries. All notices for delivery
outside the United States will be sent by express courier. All notices not
delivered personally will be sent with postage and/or other charges prepaid and
properly addressed to the party to be notified at the address set forth below
the signature lines of this Exercise Agreement, or at such other address as such
other party may designate by one of the indicated means of notice herein to the
other parties hereto. Notices to the Company will be marked “Attention: Stock
Plan Administration”.


13.           FURTHER ASSURANCES. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Exercise Agreement.


14.           TITLES AND HEADINGS. The titles, captions and headings of this
Exercise Agreement are included for ease of reference only and will be
disregarded in interpreting or construing this Exercise Agreement. Unless
otherwise specifically stated, all references herein to “sections” will mean
“sections” to this Exercise Agreement.


15.           ENTIRE AGREEMENT. The Plan, the Notice, the Stock Option
Agreement, the Employment Agreement (to the extent it applies to the Option) and
this Exercise Agreement constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Exercise Agreement, and
supersede all prior understandings and agreements, whether oral or written,
between or among the parties hereto with respect to the specific subject matter
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           COUNTERPARTS. This Exercise Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement.


17.           SEVERABILITY. If any provision of this Exercise Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced, such provision shall be stricken from this
Exercise Agreement and the remainder of this Exercise Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Exercise Agreement.
Notwithstanding the forgoing, if the value of this Exercise Agreement based upon
the substantial benefit of the bargain for any party is materially impaired,
which determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, then both parties agree to substitute such
provision(s) through good faith negotiations.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed by its duly authorized representative and Purchaser has executed this
Exercise Agreement as of the Effective Date, indicated above.
 
NUTRACEA
 
PURCHASER
         
By:
              (Signature)  

 

       
(Please print name)
 
(Please print name)
                 
(Please print title)
             
Address:
 
Address:
                                  Fax No.:    
Fax No.:
             
Phone No.:
    Phone No.:     



[Signature page to NutraCea Stock Option Exercise Agreement]
 
 

--------------------------------------------------------------------------------